Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 16/960,747 filed on 07/08/2020. 
Claims 1 – 15 are pending and ready for examination.


Priority
This application is a national stage application of PCT Application No. PCT/KR2019/000547 filed on 01/14/2019 and claims priority to foreign application No. KR10-2018-0013904 filed on 02/05/2018. 


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/08/2020, 03/16/2021 and 01/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bleu-Laine et al. (Bleu-Laine hereinafter referred to Bleu-Laine) (US 10,080,193 B1) in view of Harsch (US 2007/0058599 A1) (cited in IDS).

Regarding claim 1, Bleu-Laine teaches (Title, Power Efficient Wireless Connectivity) an electronic apparatus (Fig.16, device 102; Col.3: Line 39, device 102 is a portable electronic device) comprising: 
Fig.16, input/output device interfaces 1602); 
a power supply (Col.3: Line 41, battery power); 
a first processor (Fig.16, CPU 104; Col.3: line 53 – 54, CPU 104 is one or more primary or application processors) configured to have a first mode which receives first power from the power supply (Col.3: Line 39 – 41, portable electronic device is configured to operate using battery power) and connects with a server through the communication circuitry to transmit and receive information (Fig.1 and Col.3: Line 1 – 5, device 102 is capable of entering a low power mode. Whether in a normal power mode (e.g., first mode) or the low power mode (e.g., second mode), the device 102 remains connected to network(s) 199 and server(s) 112; Col.20: Line 20 – 22, the input/output device interfaces 1602 connects to one or more networks 199. Therefore, the communication circuitry connects with a server 112 during normal power mode/ first mode), and a second mode which receives no power or second power lower than the first power from the power supply (Col.3: Line 42 – 43, device 102 enters the low power mode in order to reduce energy consumption and conserve the battery power. Col.3: Line 55 – 60, The CPU 104 is configured to transition between the normal power mode and the low power mode. The normal power mode consumes more electrical power than the low power mode. Therefore, the CPU/ first processor is configured to have a first mode and a second mode); and 
a second processor (Fig.16, low power circuitry 106) configured to output a mode switching signal (Col.16: Line 54 – 57, low power circuitry 106 sends a normal wakeup notification to the CPU 104. Here, the normal wakeup notification is considered as a mode switching signal), 
wherein the first processor is switched over to the first mode based on the mode switching signal (Col.16: Line 54 – 59, low power circuitry 106 sends a normal wakeup notification to the CPU 104; The CPU 104 enters a normal power mode and responds to the data received).
Bleu-Laine does not specifically teach
repetitively output a mode switching signal within a preset range of time interval based on the second mode of the first processor, 
wherein the first processor is configured to transmit connectivity keeping information to the server through the communication circuitry and is switched over to the second mode.
However, Harsch teaches (Title, Method To Sustain TCP Connection) an electronic apparatus (Fig.3, mobile communication unit 66) comprising:
a communication circuitry (Fig.3, RF section 142); 
a first processor (Fig.3, processor 130) configured to connects with a server through the communication circuitry (Fig.3 and [0051], RF section 142 is connected to the processor 130) to transmit and receive information (Fig.3 and [0051], RF section 142 includes an RF receiver 144 and a RF transmitter 146 to communicate; Fig.1, Fig.5 and [0059], a session is started between the mobile communication unit 66 and the server 60 and as shown in step 360 data can be exchanged); and 
Fig.5 and [0060], in step 375 the mobile communication unit 66 periodically transmits a keepalive packet. Here, periodic transmission of keepalive packets is considered as repetitively outputting a mode switching signal) within a preset range of time interval based on the second mode of the first processor ([0016], power suspend mode. Here, the power suspend mode is the second mode of the first processor. [0061], the mobile communication unit 66 is configured to periodically awaken from its sleep mode to transmit a keepalive packet to the server 60 so as to reset the predetermined period of time allowed before the server 60 ends the connection with this particular mobile communication unit 66; the keepalive packet is primarily being used to reset the predetermined period of time. Here, the predetermined period of time is considered as preset range of time interval), 
transmit connectivity keeping information to the server through the communication circuitry (([0016], When in a power suspend mode, the mobile communication unit briefly awakes long enough to activate its transmitter and send a keepalive packet to the server to maintain the current session. Here, keepalive packet is considered as connectivity keeping information) and is switched over to the second mode ([0061], the mobile communication unit is configured to transmit at least one keepalive packet just prior to entering a reduced power of sleep mode. Therefore, the electronic apparatus transmits connectivity keeping information to the server and switches over to sleep mode/ second mode).
Harsch, Abstract and [0015]).

Regarding claim 10, Bleu-Laine teaches a method of controlling (Title, Power Efficient Wireless Connectivity. Abstract, systems and methods for maintaining a wireless connection to a remote server provide enabling a device to be controlled remotely) an electronic apparatus (Fig.16, device 102; Col.3: Line 39, device 102 is a portable electronic device) comprising a first processor (Fig.16, CPU 104; Col.3: line 53 – 54, CPU 104 is one or more primary or application processors) having a first mode which receives first power (Col.3: Line 39 – 41, portable electronic device is configured to operate using battery power) and transmits and receives information to and from a server (Fig.1 and Col.3: Line 1 – 5, device 102 is capable of entering a low power mode. Whether in a normal power mode (e.g., first mode) or the low power mode (e.g., second mode), the device 102 remains connected to network(s) 199 and server(s) 112; Col.20: Line 20 – 22, the input/output device interfaces 1602 connects to one or more networks 199) through a communication circuitry (Fig.16, input/output device interfaces 1602. Therefore, the communication circuitry connects with a server 112 during normal power mode/ first mode), and a second mode which receives no power or second power lower than the first power (Col.3: Line 42 – 43, device 102 enters the low power mode in order to reduce energy consumption and conserve the battery power. Col.3: Line 55 – 60, The CPU 104 is configured to transition between the normal power mode and the low power mode. The normal power mode consumes more electrical power than the low power mode. Therefore, the CPU/ first processor is configured to have a first mode and a second mode), the method comprising:
outputting a mode switching signal (Col.16: Line 54 – 57, low power circuitry 106 sends a normal wakeup notification to the CPU 104. Here, the normal wakeup notification is considered as a mode switching signal); and
controlling the first processor to be switched over to the first mode based on the mode switching signal (Col.16: Line 54 – 59, low power circuitry 106 sends a normal wakeup notification to the CPU 104; The CPU 104 enters a normal power mode and responds to the data received).
Bleu-Laine does not specifically teach
outputting a mode switching signal repetitively within a preset range of time interval based on the second mode of the first processor; and 

However, Harsch teaches a method (Title, Method To Sustain TCP Connection) of an electronic apparatus (Fig.3, mobile communication unit 66) comprising a first processor (Fig.3, processor 130) transmits and receives information to and from a server (Fig.1, Fig.5 and [0059], a session is started between the mobile communication unit 66 and the server 60 and as shown in step 360 data can be exchanged) through a communication circuitry (Fig.3 and [0051], RF section 142 is connected to the processor 130; Fig.3 and [0051], RF section 142 includes an RF receiver 144 and a RF transmitter 146 to communicate), the method comprising:
outputting a mode switching signal repetitively (Fig.5 and [0060], in step 375 the mobile communication unit 66 periodically transmits a keepalive packet. Here, periodic transmission of keepalive packets is considered as repetitively outputting a mode switching signal) within a preset range of time interval based on the second mode of the first processor ([0016], power suspend mode. Here, the power suspend mode is the second mode of the first processor. [0061], the mobile communication unit 66 is configured to periodically awaken from its sleep mode to transmit a keepalive packet to the server 60 so as to reset the predetermined period of time allowed before the server 60 ends the connection with this particular mobile communication unit 66; the keepalive packet is primarily being used to reset the predetermined period of time. Here, the predetermined period of time is considered as preset range of time interval); and 
transmit connectivity keeping information to the server through the communication circuitry ([0016], When in a power suspend mode, the mobile communication unit briefly awakes long enough to activate its transmitter and send a keepalive packet to the server to maintain the current session. Here, keepalive packet is considered as connectivity keeping information) and to be switched over to the second mode ([0061], the mobile communication unit is configured to transmit at least one keepalive packet just prior to entering a reduced power of sleep mode. Therefore, the electronic apparatus transmits connectivity keeping information to the server and switches over to sleep mode/ second mode).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Bleu-Laine as mentioned above and further incorporate the teaching of Harsch. The motivation for doing so would have been to provide a network communication systems for managing client/server connections in a wireless environment in which a mobile communication unit is able to prevent a host computer from prematurely ending current connection and session, while the mobile communication unit is in a sleep mode and increase an amount of time the mobile communication unit can be out of communication range with the server prior to the connection and session being dropped (Harsch, Abstract and [0015]).

Regarding claims 2 and 11, combination of Bleu-Laine and Harsch teaches all the features with respect to claims 1 and 10, respectively as outlined above.
Bleu-Laine does not specifically teach
wherein the connectivity keeping information comprises connectivity-keeping desired time.
However, Harsch teaches
wherein the connectivity keeping information comprises connectivity-keeping desired time ([0075], the mobile communication unit 66 being able to deploy keepalive packets 390 at predetermined intervals, the keepidle timer of the server 60 is reset. By resetting the keepidle timer, the keepalive probe to be sent by the server 60 is delayed for a desired period of time. Consequently, the current session between the mobile communication unit 66 and server 60 is maintained as long as desired even when the mobile communication unit 66 is placed in a power suspend mode. Therefore, the keepalive packets/ the connectivity keeping information comprises connectivity-keeping desired time).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of combination of Bleu-Laine and Harsch as mentioned in claims 1 and 10 and further incorporate the teaching of Harsch. The motivation for doing so would have been to provide a network communication systems for managing client/server connections in a wireless environment in which a mobile communication unit is able to prevent a host computer from prematurely ending current connection and session, while the mobile communication unit is in a sleep mode and increase an amount of time the mobile Harsch, Abstract and [0015]).

Regarding claims 3 and 12, combination of Bleu-Laine and Harsch teaches all the features with respect to claims 1 and 10, respectively as outlined above.
Bleu-Laine further teaches 
wherein the connectivity keeping information comprises information that allows a router provided between the communication circuitry and the server (Fig.1 and Col.6: Line 19 – 22, various networking devices (e.g., routers, firewalls, network address translators or the like) processes data during transit between the device 102 and the server(s) 112) to keep address information about the electronic apparatus (Fig.7 and Col.15: Line 64 – Col.16: Line 2, keepalive data 730 includes one or more of a source address 732, a source port 734, a destination address 736, a destination port 738, …. The source address 732 specifies an address of the device 102 on the network(s) 199, such as an IP address. Therefore, source address 732 is the address information about the electronic apparatus).

Regarding claims 4 and 13, combination of Bleu-Laine and Harsch teaches all the features with respect to claims 1 and 10, respectively as outlined above.
Bleu-Laine further teaches 
wherein the second processor is configured to output the mode switching signal based on a timer event (Col.2: Line 54 – 55, the device remains in the low power mode until the timer triggers the wakeup event; Col. 7: Line 47 – 50, the low power circuitry 106 sets a timer or otherwise monitor the second duration of time and trigger a connection wakeup event when the second duration of time has elapsed. As mentioned above, the wakeup notification/ mode switching signal is transmitted by the second processor; therefore, the second processor is configured to output the mode switching signal based on a timer event).

Regarding claims 5 and 14, combination of Bleu-Laine and Harsch teaches all the features with respect to claims 1 and 10, respectively as outlined above.
Bleu-Laine further teaches 
wherein 
the electronic apparatus further comprises a power controller (Fig.16, controllers/processors 1604), and 
the method further comprises controlling the power controller to supply the first power to the first processor (Fig.16 and Col.19: Line 58 – 62, Computer instructions for operating the device 102 and its various components are executed by the respective device's controller(s)/processor(s) 1604 /CPU 104/low power circuitry 106, using the memory 1606 as temporary “working” storage at runtime. Therefore, the power controller is controlled by the computer instructions in the electronic apparatus) based on the output mode switching signal (Col.16: Line 54 – 59, low power circuitry 106 sends a normal wakeup notification to the CPU 104; The CPU 104 enters a normal power mode and responds to the data received. As mentioned above, the first mode is a normal power mode; therefore, the normal power/ first power is supplied to the CPU/ first processor based on the output mode switching signal).

Regarding claims 6 and 15, combination of Bleu-Laine and Harsch teaches all the features with respect to claims 1 and 10, respectively as outlined above.
Bleu-Laine further teaches 
(wherein the second processor is configured to) output/ outputting the mode switching signal corresponding to a communication signal received through the communication circuitry (Fig.16 and Col.20: Line 2 – 3, A variety of components are connected through the input/output device interfaces 1602/ communication circuitry. Therefore, it is obvious that a communication signal is received by the second processor through the communication circuitry) based on the second mode of the first processor (Fig.8 and Col,16: Line , While the CPU 104 is in the low power mode, the server(s) 112 sends (822) data matching a wakeup signature to the low power circuitry 106. The low power circuitry 106 identifies (824) the wakeup signature and sends (826) a normal wakeup notification to the CPU 104. Therefore, the second processor outputs the mode switching signal corresponding to a communication signal received based on the second mode of the first processor), and 
(the first processor is configured)/ controlling the first processor to be switched over to the first mode based on the mode switching signal and perform a process corresponding to the communication signal (Col.16: Line 54 – 59, low power circuitry 106 sends a normal wakeup notification to the CPU 104; The CPU 104 enters a normal power mode and responds to the data received. Therefore, the first processor is switched over to the first mode based on the mode switching signal and responds to the data received/ perform a process corresponding to the communication signal).

Regarding claim 7, combination of Bleu-Laine and Harsch teaches all the features with respect to claim 6 as outlined above.
Bleu-Laine further teaches wherein the first processor is configured to control a power mode of the electronic apparatus (Col.3: Line 55 – 56, CPU 104 is configured to transition between the normal power mode and the low power mode) based on content of the communication signal in the first mode (Col.4: Line 56 – 63, Prior to entering the low power mode, the device 102 sends an encrypted notification to the server(s) 112 indicating that the device 102 will be entering the low power mode and specifying a second interval. The device 102 determines a duration of time associated with the second interval (e.g., 5 minutes) and the CPU 104 set a timer using clock circuitry and enters the low power mode. Here, the encrypted notification is communicated at the first mode of the first processor; therefore, the first processor controls a power mode of the electronic apparatus based on content (i.e. second interval) of the encrypted notification/ communication signal in the first mode).

Regarding claim 8, combination of Bleu-Laine and Harsch teaches all the features with respect to claim 7 as outlined above.

wherein the first processor is configured to control the electronic apparatus to operate in a normal mode based on a communication signal of a preset form received from another electronic apparatus within a local network (Fig.1 and Col.3: Line 13 – 14, the system 100 includes one or more companion devices 110 local to user10; Col.3: Line 17 – 18, the device 102 receives messages from a companion device 110 controlled by a user 10. Therefore, a communication signal is received from another electronic apparatus/ devices 110. Col. 6: Line 1 – 3, the user 10 uses a companion application running on the companion device 110 to trigger the wakeup event of the device 102. Here, triggering of the wakeup event is considered as a preset form of communication signal; therefore, the electronic apparatus operates in a normal mode based on a communication signal of a preset form received from the device 110).

Regarding claim 9, combination of Bleu-Laine and Harsch teaches all the features with respect to claim 1 as outlined above.
Bleu-Laine further teaches 
a user input receiving circuit (Fig.1 and Col. 3: Line 21 – 23, the user 10 controls the device 102 remotely even when the device 102 is in the low power mode; Col.6: Line 1 – 4, the user 10 uses a companion application running on companion device 110 to trigger the wakeup event of the device 102) wherein the second processor is configured to further output the mode switching signal corresponding to a user input received through the user input receiving circuit, based on the second mode of the first processor (Fig.1 and Col.3: Line 21 – 23, the user 10 controls the device 102 remotely even when the device 102 is in the low power mode; Col.6: Line 1 – 4, the user 10 uses a companion application running on companion device 110 to trigger the wakeup event of the device 102. Since, the user 10 triggers the wakeup event of the device 102; therefore, the second processor outputs the wakeup notification/ mode switching signal corresponding to the user 10/ user input received, based on the low power/ second mode of the first processor), and 
the first processor is switched over to the first mode based on the mode switching signal and perform a process corresponding to the user input (Col.16: Line 54 – 59, low power circuitry 106 sends a normal wakeup notification to the CPU 104; The CPU 104 enters a normal power mode and responds to the data received. Therefore, the first processor is switched over to the first mode based on the mode switching signal and responds to the data received/ perform a process corresponding to the user input).


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
SONG (Pub. No. CN 105429904 A) – “A Network Switch And Its Control Method With Sleep Mode” discloses a network switch and its control method with sleep mode, it can make the working state of the switch for monitoring and identifying, automatically switching the switch to sleep or awaken from sleep mode to normal working mode, so as to reduce the switch loss of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474